KNOLL, Justice,
concurring in the result.
]TI concur in the result, agreeing with our interpretation of the Uniform Consent Law and with the remand for manifest error review. With all due deference to my colleagues, however, I find the discussion concerning the jury’s evaluation of the expert witnesses inappropriate, because it seems to suggest a result by this Court. The doctrinal basis for manifest error review is well set forth in the opinion without this discussion. We should refrain from attempting to micromanage a reviewing court’s error correcting function.